Electronically Filed
                                                       Supreme Court
                                                       SCWC-XX-XXXXXXX
                                                       07-SEP-2021
                                                       08:21 AM
                                                       Dkt. 5 ODAC



                          SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


WELLS FARGO BANK, NATIONAL ASSOCIATION, AS TRUSTEE FOR STRUCTURED
 ASSET SECURITIES CORPORATION MORTGAGE LOAN TRUST 2007-BC1, PASS
              THROUGH CERTIFICATES, SERIES 2007-BC1,
                  Respondent/Plaintiff-Appellee,

                                vs.

     DAVID AUREO SALVADOR CORDERO; MARY TAN LLANOS CORDERO,
               Petitioners/Defendants-Appellants,

                                and

           WAIALAE GOLF COURSE COMMUNITY ASSOCIATION,
                 Respondent/Defendant-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX; CIV. NO. 1CC141002257)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Petitioners/defendants-appellants David Aureo Salvador

Cordero and Mary Tan Llanos Cordero’s application for writ of

certiorari, filed on July 30, 2021, is hereby rejected.

          DATED:   Honolulu, Hawai#i, September 7, 2021.

                                      /s/ Mark E. Recktenwald

                                      /s/ Paula A. Nakayama

                                      /s/ Sabrina S. McKenna

                                      /s/ Michael D. Wilson

                                      /s/ Todd W. Eddins